Citation Nr: 0314283	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to VA benefits based on the 
character of discharge from active duty from September 1966 
to June 1970.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.

The veteran testified before the undersigned Veterans Law 
Judge in March 2001.  A transcript of the hearing is of 
record.  In June 2001, the Board remanded the issue for 
additional development.


REMAND

The veteran asserts that the issue is mischaracterized.  He 
maintains that he filed a timely substantive appeal to a 
March 1979 administrative decision by sending a letter to 
Senator Ted Kennedy.  He argues that, as such, his original 
claim is still pending and that the March 1979 decision is 
not final.  In the June 2001 Remand, the Board referred the 
question of whether the veteran filed a timely substantive 
appeal to the RO.  In a letter dated in March 2003, a VA 
special processing unit notified the veteran that letters he 
had sent to a Congressman and Senator Kennedy were not 
accepted as a substantive appeal and that the March 1979 
decision is final.  In a statement dated in June 2003, the 
veteran's representative expressed disagreement with the 
March 2003 decision and a desire to appeal this decision.  
The representative argued that the case is not ripe for 
further appellate review because the inextricably intertwined 
issue has not been addressed by means of a Statement of the 
Case (SOC) by the agency of original jurisdiction.  The Board 
concurs with the representative that the issue of whether new 
and material evidence has been submitted to reopen the claim 
is inextricably intertwined with the issue of whether the 
March 1979 decision is final.  Nonetheless, the fact that the 
issue of whether a timely substantive appeal has been filed 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.

The Veterans Claims Court has directed that where a veteran 
has submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued an SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a SOC on the 
issue of whether the veteran filed a 
timely substantive appeal as to the March 
1979 decision.  The SOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

2.  The veteran is informed that the 
issue of whether he filed a timely 
substantive appeal as to the March 1993 
decision will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

